          Case 1:19-cv-12539-PBS Document 55 Filed 03/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



BLOCK & LEVITON LLP,

                       Plaintiff,

               v.                                    Civil Action No. 1:19-cv-12539-PBS
FEDERAL TRADE COMMISSION,

                       Defendant,

FACEBOOK, INC.

                       Defendant-Intervenor.


                         FACEBOOK, INC.’S NOTICE OF APPEAL

       Notice is given that Facebook, Inc. appeals to the United States Court of Appeals for the

First Circuit from this Court’s Memorandum and Order filed February 22, 2021 (Dkt. 54), as

well as all orders and rulings embraced by the Memorandum and Order. A copy of that

Memorandum and Order is attached as Exhibit A.

       The parties to the Memorandum and Order appealed from and the names and address of

their respective attorneys are as follows:

BLOCK & LEVITON LLP                                FEDERAL TRADE COMMISSION
Jason M. Leviton                                   Jason C. Weida
Lauren G. Milgroom                                 US Attorney’s Office - MA
Block & Leviton LLP                                J. Joseph Moakley U.S. Courthouse
260 Franklin Street, Suite 1860                    1 Courthouse Way
Boston, MA 02110                                   Suite 9200
617-398-5600                                       Boston, MA 02210
Fax: 617-507-6020                                  617-748-3100
Email: jason@blockesq.com                          Email: jason.weida@usdoj.gov
Email: lauren@blockesq.com
        Case 1:19-cv-12539-PBS Document 55 Filed 03/01/21 Page 2 of 3




FACEBOOK, INC.
Joshua S. Lipshutz
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, NW
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com



                                          Respectfully Submitted,

                                          /s/ Joshua S. Lipshutz

                                          Joshua S. Lipshutz (BBO No. 675305)
                                          Gibson, Dunn & Crutcher LLP
                                          1050 Connecticut Avenue, NW
                                          Washington, DC 20036-5306
                                          Telephone: 202.955.8500
                                          Facsimile: 202.467.0539
                                          jlipshutz@gibsondunn.com

                                          Counsel for Defendant-Intervenor
                                          Facebook, Inc.




                                      2
         Case 1:19-cv-12539-PBS Document 55 Filed 03/01/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, I filed the foregoing document with this Court

using the CM/ECF filing system. This system sends notifications of such filing and service to all

counsel of record.



                                            /s/ Joshua S. Lipshutz

                                            Joshua S. Lipshutz (BBO No. 675305)
                                            Gibson, Dunn & Crutcher LLP
                                            1050 Connecticut Avenue, NW
                                            Washington, DC 20036-5306
                                            Telephone: 202.955.8500
                                            Facsimile: 202.467.0539
                                            jlipshutz@gibsondunn.com

                                            Counsel for Defendant-Intervenor
                                            Facebook, Inc.




                                               3
